Exhibit 10.4

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

This AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (including Appendix A hereto,
as such Appendix A may be amended from time to time pursuant to the provisions
hereof, this “Agreement”), is made and entered into as of November 6, 2006, by
and among LAZ-MD Holdings LLC, a Delaware limited liability corporation
(“LAZ-MD”), the individuals listed on the signature page hereto, and, solely for
the purposes of Articles I, II, IV and V hereto, Lazard Ltd, an exempted Bermuda
limited company (“Lazard Ltd”).

W I T N E S S E T H:

WHEREAS, the Covered Persons (as defined below) are beneficial owners of Class
II Interests (as defined below) of LAZ-MD; and

WHEREAS, LAZ-MD holds the outstanding share of Class B Common Stock, par value
$0.01 per share, of Lazard Ltd (“Class B Common Stock”); and

WHEREAS, LAZ-MD and Lazard Ltd are parties to that certain Master Separation
Agreement (the “Master Separation Agreement”), dated as of May 10, 2005, with
Lazard Group (as defined below) and LFCM Holdings LLC, a Delaware limited
liability company, as amended, pursuant to which, inter alia, the parties
thereto have agreed to the exchange of Class II Interests effectively for
Class A Common Stock, par value $0.01 per share, of Lazard Ltd (the “Common
Stock”); and

WHEREAS, the parties hereto have entered into that certain Stockholders’
Agreement, dated as of May 10, 2005 (the “Original Agreement”), in order to
provide for certain voting arrangements with respect to the Class B Common Stock
and to grant certain registration rights to the Covered Persons; and

WHEREAS, the parties to the Original Agreement desire to amend and restate the
Original Agreement to read in its entirety as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1:

(a) “Agreement” has the meaning ascribed to such term in the Recitals.

(b) A “beneficial owner” of a security includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose, or to direct the disposition of, such security,
but for purposes of this Agreement a person shall not be deemed a beneficial
owner of (A) Covered Interests solely by virtue of the application of Exchange
Act Rule 13d-3(d) or Exchange Act Rule 13d-5 as in effect on the date hereof,
(B) Covered Interests solely by virtue of the possession of the legal right to
vote securities under applicable state or other law (such as by proxy or power
of attorney), or (C) Covered Interests held of record by a “private foundation”
subject to the requirements of Section 509 of the Code. “Beneficially own” and
“beneficial ownership” shall have correlative meanings.

(c) “Board” means the Board of Directors of LAZ-MD.



--------------------------------------------------------------------------------

(d) “Board Review” has the meaning set forth in Section 5.4(b).

(e) “Class B Common Stock” has the meaning ascribed to such term in the
Recitals.

(f) “Class II Interest” means, with respect to any Covered Person, such Covered
Person’s “Class II Interest” as defined in the Operating Agreement.

(g) “Common Stock” has the meaning ascribed to such term in the Recitals.

(h) “Continuing Provisions” has the meaning ascribed to such term in
Section 5.1(b).

(i) “Covered Interest” means, with respect to a Covered Person, such Covered
Person’s Class II Interest or Lazard Group Common Interest, as the case may be.

(j) “Covered Persons” means those persons from time to time who are listed on
Appendix A hereto and who have become parties to this Agreement, in each case in
accordance with the terms hereof.

(k) “Damages” has the meaning set forth in Section 4.6.

(l) “Delaware Arbitration Act” has the meaning set forth in Section 5.4(d).

(m) “Demand Notice” has the meaning set forth in Section 4.2(a).

(n) “Demand Registration” has the meaning set forth in Section 4.2(a).

(o) “Demand Requesting Covered Persons” has the meaning set forth in
Section 4.2(a).

(p) “Disputes” has the meaning set forth in Section 5.4(b).

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, and as each of the foregoing
may be further amended from time to time.

(r) “Filing” has the meaning set forth in Section 3.5.

(s) “Governmental Authority” means any national, local or foreign (including
U.S. federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

(t) “ICC” has the meaning set forth in Section 5.4(b).

(u) “ICC Rules” has the meaning set forth in Section 5.4(b).

(v) “Indemnified Party” has the meaning set forth in Section 4.8.

(w) “Indemnifying Party” has the meaning set forth in Section 4.8.

(x) “IPO Date” means the closing date of the initial public offering of the
Common Stock, which occurred on the date hereof.

(y) “LAZ-MD” has the meaning ascribed to such term in the Recitals.

(z) “Lazard Ltd” has the meaning ascribed to such term in the Recitals.

(aa) “Lazard Group” means Lazard Group LLC, a Delaware limited liability
company.

(bb) “Lazard Group Common Interest” means, with respect to any Covered Person,
such Covered Person’s “Common Interest” as defined in the Lazard Group Operating
Agreement.

(cc) “Lazard Group Operating Agreement” means the Operating Agreement of Lazard
Group LLC, as amended and restated as of May 10, 2005, and as amended and
further amended from time to time hereafter.

(dd) “LFCM” means LFCM Holdings LLC, a Delaware limited liability company.

(ee) “LFCM Operating Agreement” means the Operating Agreement of LFCM Holdings
LLC, as amended and restated as of May 10, 2005, and as amended and further
amended from time to time hereafter.

 

2



--------------------------------------------------------------------------------

(ff) “Master Separation Agreement” has the meaning ascribed to such term in the
Recitals.

(gg) “Minimum Demand Number” means, as of any particular date, that number of
shares of Common Stock equal to the lesser of (a) the quotient obtained by
dividing (i) $50,000,000 by (ii) the Stock Price as of such date; provided,
however, that on and after the six months following the nine-year anniversary of
the IPO Date, “$50,000,000” in this definition shall be replaced with
“$20,000,000,” and (b) 2,000,000.

(hh) “Minimum Share Number” means that number of shares of Common Stock equal to
the lesser of (a) the quotient obtained by dividing (i) $50,000,000 by (ii) the
Stock Price as of the applicable anniversary of the IPO Date and (b) 2,000,000.

(ii) “Operating Agreement” means the Operating Agreement of LAZ-MD Holdings LLC,
as amended and restated as of May 10, 2005, and as amended and further amended
from time to time hereafter.

(jj) “Periodic Filing Date” means the date of the first to occur following the
applicable anniversary of the IPO Date of the filing of the Form 10-K or Form
10-Q of Lazard Ltd with the SEC under the Exchange Act.

(kk) “Permitted Transfer” has the meaning set forth in Section 5.1(c).

(ll) “Piggyback Registration” has the meaning set forth in Section 4.3(a).

(mm) “Preliminary Vote” has the meaning set forth in Section 3.1.

(nn) “Public Offering” means an underwritten public offering pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Forms S-4 or S-8 or any similar or successor
form.

(oo) “Registration Expenses” means any and all expenses incident to the
performance of or compliance with any registration or marketing of securities,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
Lazard Ltd (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (vi) reasonable
fees and disbursements of counsel for Lazard Ltd and customary fees and expenses
for independent certified public accountants retained by Lazard Ltd (including
the expenses relating to any comfort letters or costs associated with the
delivery by independent certified public accountants of any comfort letters
requested pursuant to Section 4.5(h)), (vii) reasonable fees and expenses of any
special experts retained by Lazard Ltd in connection with such registration,
(viii) reasonable fees, out-of-pocket costs and expenses of the Covered Persons,
including one counsel for all of the Covered Persons participating in the
offering selected by the Covered Persons holding the majority of the Registrable
Securities to be sold for the account of all Covered Persons in the offering,
(ix) fees and expenses in connection with any review by the NASD of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, (x) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the

 

3



--------------------------------------------------------------------------------

Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of-pocket costs and expenses incurred by Lazard
Ltd or its appropriate officers in connection with their compliance with
Section 4.5(l).

(pp) “Registrable Securities” means all shares of Common Stock (and any
securities issued or issuable in respect of such Common Stock by way of
conversion, exchange, stock dividend, split or combination, recapitalization,
merger, amalgamation, consolidation, other reorganization or otherwise) that are
received by Covered Persons (or then eligible for receipt by Covered Persons
pursuant to an MD Exchange under the Master Separation Agreement (to the extent
that such Covered Persons’ LAZ-MD Holdings Class II Interests or Lazard Group
Common Interests (or applicable portions thereof) is exchangeable pursuant to an
MD Exchange), assuming compliance with applicable procedural requirements) in
exchange for (1) Class II Interests of Covered Persons or (2) Lazard Group
Common Interests of Covered Persons (collectively, “MD Exchangeable Interests”)
that are received in exchange for such Covered Persons’ Class II Interests, in
each case, pursuant to Section 7.04 of the Operating Agreement (“Covered
Shares”) and that may be deemed “restricted securities” as defined in Rule
144(a)(3) under the Securities Act; provided, that Covered Shares that are
eligible for sale under Rule 144(k) of the Securities Act shall cease to be
Registrable Securities; provided, however, that in the event that a Covered
Person beneficially owns Covered Shares that, in the aggregate, total a number
of shares of Common Stock equal to or greater than the quotient obtained by
dividing (x) $25,000,000 by (y) the Stock Price as of five Business Days prior
to the expected effectiveness of the applicable registration statement, any such
Covered Shares that would have ceased to be Registrable Securities pursuant to
the immediately foregoing proviso shall continue to be Registrable Securities so
long as such Covered Person beneficially owns Covered Shares totaling at least
such value as of each such applicable measurement date. A share of Common Stock
(and any securities issued or issuable in respect of such Common Stock by way of
conversion, exchange, stock dividend, split or combination, recapitalization,
merger, amalgamation, consolidation, other reorganization or otherwise) shall
cease to be a Registrable Security upon any sale of such share of Common Stock
(or, as applicable, such securities issued or issuable in respect of Common
Stock by way of conversion, exchange, stock dividend, split or combination,
recapitalization, merger, amalgamation, consolidation, other reorganization or
otherwise) to the public pursuant to, and in accordance with, a registration
statement, including any registration statements contemplated hereby, or
pursuant to Rule 144 under the Securities Act, Regulation S under the Securities
Act or Section 4(1) of the Securities Act.

(qq) “Restricted Person” means any person that is not (i) a Covered Person or
(ii) a director, officer or employee of LAZ-MD acting in such person’s capacity
as a director, officer or employee.

(rr) “SEC” means the Securities and Exchange Commission.

(ss) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, and as each of the foregoing may
be further amended from time to time.

(tt) “Stock Price” means, as of any particular date, the closing price as of
such date of a share of Common Stock on the primary national securities exchange
on which the Common Stock is traded, as reported by Bloomberg L.P. or, if
Bloomberg L.P. is not available, as determined by another reputable third-party
information source selected by Lazard Ltd.

(uu) “Subsidiary” means, with respect to any person, any corporation, limited
liability company, company, partnership, trust, association or other legal
entity or organization of which such person (either directly or through one or
more subsidiaries of such person) (a) owns, directly or indirectly, a majority
of the capital stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation, limited liability company, partnership,
trust, association or other legal entity or organization, or (b) is otherwise
entitled to exercise (1) a majority of the voting power generally in the
election of the board of directors or other governing body of such corporation,
limited liability company, partnership, trust, association or other legal entity
or organization or (2) control of such corporation, limited liability company,
partnership, trust, association or other legal entity or organization.

 

4



--------------------------------------------------------------------------------

(vv) “Transfer” means, with respect to any Covered Interests, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Covered Interests or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing, and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Covered Interests or any participation or interest therein or any agreement
or commitment to do any of the foregoing.

Section 1.2 Definitions Generally. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive;

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
annex and schedule references not attributed to a particular document shall be
references to such exhibits, annexes and schedules to this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of Covered Persons.

(a) Each Covered Person severally represents and warrants to each of LAZ-MD and
Lazard Ltd, as of the date hereof and as of the date of the registration of any
of such Covered Person’s Registrable Securities and as of the date of any Demand
Notice delivered by or on behalf of such Covered Person, that: such Covered
Person has good, valid and marketable title to the Covered Interests and
Registrable Securities, as applicable, in each case free and clear of any
pledge, lien, security interest, charge, claim, equity or encumbrance of any
kind, other than (A) pursuant to this Agreement or another agreement with the
issuer of the Covered Interest or Registrable Securities, as the case may be, by
which such Covered Person is bound and to which the Covered Interest or
Registrable Securities, as applicable, are subject, and (B) in the case of
Covered Interests, the Operating Agreement or Lazard Group Operating Agreement,
as applicable; and

(b) Each Covered Person severally represents and warrants to each of LAZ-MD and
Lazard Ltd, as of the date hereof and as of the date of the registration of any
of such Covered Person’s Registrable Securities and as of the date of any Demand
Notice delivered by or on behalf of such Covered Person, if the Covered Person
is other than a natural person, with respect to subsections (i) through (x), and
if the Covered Person is a natural person, with respect to subsections
(iv) through (x) only: (i) such Covered Person is duly organized and validly
existing in good standing under the laws of the jurisdiction of such Covered
Person’s formation; (ii) such Covered Person has full right, power and authority
to enter into and perform this Agreement; (iii) the execution and delivery of
this Agreement and the performance of the transactions contemplated herein have
been duly authorized, and no further proceedings on the part of such Covered
Person are necessary to authorize the execution, delivery and performance of
this Agreement; and this Agreement has been duly executed by such Covered
Person; (iv) the person signing this Agreement on behalf of such Covered Person
has been duly authorized by such Covered Person to do so; (v) this

 

5



--------------------------------------------------------------------------------

Agreement constitutes the legal, valid and binding obligation of such Covered
Person, enforceable against such Covered Person in accordance with its terms
(subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles); (vi) neither the execution
and delivery of this Agreement by such Covered Person nor the consummation of
the transactions contemplated herein conflicts with or results in a breach of
any of the terms, conditions or provisions of any agreement or instrument to
which such Covered Person is a party or by which the material assets of such
Covered Person are bound (including the organizational documents of such Covered
Person, if such Covered Person is other than a natural person), or constitutes a
default under any of the foregoing, or violates any law or regulation;
(vii) such Covered Person has obtained all authorizations, consents, approvals
and clearances of all courts, governmental agencies and authorities, and any
other person, if any (including the spouse of such Covered Person with respect
to the interest of such spouse in the Covered Interests or Registrable
Securities of such Covered Person if the consent of such spouse is required),
required to permit such Covered Person to enter into this Agreement and to
consummate the transactions contemplated herein; (viii) there are no actions,
suits or proceedings pending, or, to the knowledge of such Covered Person,
threatened against or affecting such Covered Person or such Covered Person’s
assets in any court or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
which, if adversely determined, would impair the ability of such Covered Person
to perform this Agreement; (ix) the performance of this Agreement will not
violate any order, writ, injunction, decree or demand of any court or federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality to which such Covered Person is subject; and (x) no
statement, representation or warranty made by such Covered Person in this
Agreement, nor any information provided by such Covered Person for inclusion in
a report filed pursuant to Section 4.5 hereof or in a registration statement
filed by Lazard Ltd, contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements, representations or warranties contained herein or information
provided therein not misleading.

Each Covered Person shall promptly notify LAZ-MD and Lazard Ltd of any breaches
of such representations or covenants.

ARTICLE III

VOTING AGREEMENT

Section 3.1 Preliminary Vote of Covered Persons. Prior to any vote of the
stockholders of Lazard Ltd, there shall be a separate, preliminary vote, on each
matter upon which a stockholder vote of Lazard Ltd is then proposed to be taken
(each, a “Preliminary Vote”), of the Covered Interests beneficially owned by the
Covered Persons. The Preliminary Vote shall be conducted pursuant to procedures
established by LAZ-MD, including meetings or by proxy or written instruction by
or of the Covered Persons.

Section 3.2 Voting of the Covered Interests. Each Covered Person shall be
entitled to instruct LAZ-MD to vote the Class B Common Stock in proportion to
the number of votes represented by the shares of Common Stock into which such
Covered Interests are then exchangeable under the terms of the Operating
Agreement, the Lazard Group Operating Agreement and the Master Separation
Agreement on the matter in question by the Covered Interests in the Preliminary
Vote, provided, however, that notwithstanding anything herein to the contrary
the Board shall have the ability to vote the Class B Common Stock in its
discretion (including in a manner different than as instructed by the Covered
Persons) if it determines in good faith that such action is in the best
interests of LAZ-MD. In the event that a Covered Person fails to participate in
the Preliminary Vote, the votes of that Covered Person will be abstained and
excluded from the vote for such matters. LAZ-MD shall be obligated (a) to attend
as proxy, or cause a person designated by it and acting as lawful proxy to
attend as proxy, each meeting of the stockholders of Lazard Ltd and to vote or
to cause such designee to vote the Class B Common Stock over which it has the
power to vote in accordance with the results of the Preliminary Vote as set
forth in this Section 3.2, and (b) to develop procedures governing Preliminary
Votes.

 

6



--------------------------------------------------------------------------------

Section 3.3 Acknowledgements; Determinations.

(a) Each Covered Person acknowledges and agrees as follows: (i) in the event
that any matters shall come before a meeting of stockholders of Lazard Ltd, or
of any class of stockholders of Lazard Ltd, or any adjournment or postponement
thereof (including matters related to adjournment or postponement thereof), that
were not voted upon in a Preliminary Vote, LAZ-MD may vote on such matters as
LAZ-MD sees fit in its sole discretion, (ii) LAZ-MD shall be the sole record
holder and legal and beneficial owner of the Class B Common Stock and,
notwithstanding anything herein to the contrary, this Agreement shall not confer
any right, title or interest in, to or under the Class B Common Stock to any
Covered Person, and (iii) except as expressly provided in this Article III with
respect to the voting of the Class B Common Stock, LAZ-MD shall have the right
to take all action, and exercise all rights, with respect to the Class B Common
Stock in its sole discretion if it determines in good faith that such action is
in the best interest of LAZ-MD, and, notwithstanding anything herein to the
contrary, no Covered Person shall, by virtue of being a party to this Agreement,
have any right to direct LAZ-MD to exercise, or otherwise directly or indirectly
exercise, any rights relating to the Class B Common Stock, whether arising under
the Companies Act 1981 of Bermuda and Bye-Laws of Lazard Ltd or otherwise,
including the right to nominate directors of Lazard Ltd, propose business for
meetings of stockholders of Lazard Ltd or otherwise submit stockholder
proposals, call any special meetings of stockholders (or any class thereof) of
Lazard Ltd, tender or otherwise transfer the Class B Common Stock or to take any
other action in respect of the Class B Common Stock.

(b) Each Covered Person acknowledges and agrees that all determinations
necessary or advisable under this Article III shall be made by the Board, whose
determinations shall be final and binding. The Board’s determinations and
actions (including waivers) under this Article III need not be uniform and may
be made selectively among Covered Persons that are not similarly situated.

(c) The provisions of Section 9.1 of the Operating Agreement of LAZ-MD are
hereby incorporated by reference into this Agreement. Without limiting the
foregoing, each Covered Person acknowledges and agrees that the members of the
Board in acting under this Agreement shall at all times be acting in their
individual capacities and not as directors or officers of LAZ-MD, Lazard Group
or Lazard Ltd and, to the fullest extent permitted by law, in so acting or
failing to act under this Agreement shall not have any fiduciary duties to the
Covered Persons as a member of the Board by virtue of the fact that one or more
of such members may also be serving as a director or officer of LAZ-MD, Lazard
Group, Lazard Ltd or otherwise.

Section 3.4 Voting Related Expenses. LAZ-MD shall be responsible for all
expenses of LAZ-MD and the Board incurred in the operation and administration of
Article III, including expenses of proxy solicitation for and tabulation of the
Preliminary Vote, expenses incurred in preparing appropriate filings of LAZ-MD
and correspondence with the SEC, lawyers’, accountants’, agents’, consultants’,
experts’, investment banking and other professionals’ fees, expenses incurred in
enforcing the provisions of this Agreement and expenses incurred in maintaining
any necessary or appropriate books and records relating to this Agreement.

Section 3.5 Governmental Authorities. LAZ-MD acknowledges that it is solely
responsible for any Filings arising solely as a result of its holdings of
capital stock of Lazard Ltd. Each Covered Person hereby acknowledges and agrees
that, unless otherwise directed by LAZ-MD or Lazard Ltd in writing, such Covered
Person shall be solely responsible for making, and shall in a timely manner
make, any and all reports, filings or other notifications with any Governmental
Authorities, including any reports of beneficial ownership on Schedule 13D or
13G under the Exchange Act, with respect to any rights or interests of such
Covered Person under this Article III (each a “Filing”) and shall be solely
responsible for the cost and expense thereof. Such Covered Person understands
and agrees that neither LAZ-MD nor Lazard Ltd has any related obligations
relating to or responsibility for any such Filings. Such Covered Person shall
cooperate fully with the other Covered Persons to achieve the timely filing of
any such Filings and any amendments thereto as may be required, and such Covered
Person agrees that any information concerning such Covered Person which such
Covered Person furnishes in connection with the preparation and filing of any
such Filing will be complete and accurate. No fewer than five business days
prior to the submission of a Filing, each Covered Person submitting such Filing

 

7



--------------------------------------------------------------------------------

shall furnish to LAZ-MD and Lazard Ltd copies of such Filing as proposed to be
filed. LAZ-MD and Lazard Ltd

shall each have the right to request that the filing Covered Person modify any
information contained in such Filing or amendment or supplement thereto, and
such Covered Person shall use his reasonable best efforts to comply with such
request; provided that compliance with such request shall not cause any Covered
Person to violate applicable law or regulation.

Section 3.6 Adjustment upon Changes in Capitalization; Adjustments upon Changes
of Control. In the event of any business combination, restructuring,
recapitalization or other extraordinary transaction involving LAZ-MD or Lazard
Group as a result of which securities of a person other than LAZ-MD or Lazard
Group that are exchangeable for Common Stock shall be issued or distributed in
exchange for or in replacement of Covered Interests, LAZ-MD and the Covered
Persons agree that this Agreement shall also continue in full force and effect
with respect to such securities of such other person, and the terms “Covered
Interests,” “Class II Interests,” “Lazard Group Common Interests,” “LAZ-MD” and
“Lazard Group” shall refer to, as applicable, such securities and such person,
respectively. If the Board deems it desirable, any such adjustments may take
effect from the record date or another appropriate date. In the event of any
business combination, restructuring, recapitalization or other extraordinary
transaction involving Lazard Ltd that affects the capital stock of Lazard Ltd,
the Board may, in its sole discretion, (a) terminate the provisions of this
Article III or (b) adjust the voting structure set forth in this Article III as
necessary to preserve the initial intent of such provisions.

Section 3.7 Further Assurances. Each Covered Person agrees to execute such
additional documents and take such further action as may be reasonably necessary
to effect the provisions of this Article III.

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1 Annual Registration.

(a) With respect to each of the third through the ninth anniversaries of the IPO
Date, Lazard Ltd shall use its reasonable best efforts to effect the
registration under the Securities Act of sales by Covered Persons of the
following Registrable Securities: (i) all Registrable Securities issuable to
Covered Persons in respect of the exchange of Covered Interests in connection
with such anniversary date pursuant to the Master Separation Agreement for such
period (provided that such Covered Persons shall have complied with the notice
provisions with respect thereto set forth in the Master Separation Agreement)
and (ii) all other Registrable Securities of any Covered Persons which
Registrable Securities are reasonably expected to continue to be Registrable
Securities at the expected filing date for the registration statement with
respect to such registration and which Covered Persons shall have provided
Lazard Ltd with a written request for registration at least 20 business days
prior to the applicable anniversary date requesting registration of such
Registrable Securities (each such registration, an “Annual Registration”);
provided, however, that Lazard Ltd shall not be obligated to file any such
registration statement or effect such registration if the amount of all such
Registrable Securities does not equal or exceed the Minimum Share Number
(including, for purposes of calculating such Minimum Share Number, any
Registrable Securities that are issuable pursuant to an MD Exchange in
accordance with the terms and subject to the conditions set forth in the Master
Separation Agreement such that such Registrable Securities would be capable of
being sold in such Annual Registration) as of the date of such filing or
registration. Lazard Ltd shall use its reasonable best efforts, subject to the
restrictions in Section 4.1(d), to file a registration statement under the
Securities Act with respect to each Annual Registration as promptly as
reasonably practicable following the applicable Periodic Filing Date.

(b) An Annual Registration may, at the option of Lazard Ltd, be conducted either
as a Public Offering or as a shelf registration; provided, however, that, if
Lazard Ltd elects to conduct such offering as a shelf registration, the Board of
Directors of LAZ-MD may request within five (5) days after notice thereof that
such Annual Registration be conducted as a Public Offering, in which case Lazard
Ltd shall conduct such

 

8



--------------------------------------------------------------------------------

Annual Registration as a Public Offering. If an Annual Registration prior to the
seventh anniversary of the

IPO Date involves a Public Offering and the managing underwriter advises Lazard
Ltd that, in its view, the number of shares of Common Stock required to be
included in such Public Offering would adversely impact offering or the market
for the Common Stock, Lazard Ltd may in its discretion reduce the number of
shares of Common Stock included in such Public Offering, provided that Lazard
Ltd shall consult with the Board of Directors of LAZ-MD with respect to such
reduction (and shall use reasonable efforts to so consult prior to such
reduction). If an Annual Registration on or after the seventh anniversary of the
IPO Date involves a Public Offering and the managing underwriter advises Lazard
Ltd that, in its view, the number of shares of Common Stock requested to be
included in such Public Offering exceeds the largest number of shares that can
be sold within the price range (or 10% below the end of such range) that was
included in the “red herring” registration statement for such Public Offering
(provided that the Board of Directors of LAZ-MD shall not have objected to such
price range prior to the filing of such red herring registration statement after
notice thereof), the number of shares of Common Stock included in such Public
Offering shall be reduced to such largest number of shares. In the event that
the number of shares of Common Stock requested to be included in such Public
Offering is reduced in accordance with this Section 4.1(b), Lazard Ltd shall
include in such Public Offering, in the priority listed below, up to the
applicable maximum number of shares to be included in such Public Offering as
determined in the immediately preceding two sentences:

(i) first, all Registrable Securities that are requested to be registered in the
Annual Registration by any Covered Persons and were issued or are issuable in
respect of MD Exchangeable Interests that, pursuant to the Master Separation
Agreement, first became capable of being exchanged pursuant to an MD Exchange on
or prior to the third anniversary of the IPO Date (allocated, if necessary for
the offering not to exceed the Maximum Offering Size, pro rata among such
Covered Persons on the basis of the relative number of shares of such
Registrable Securities so requested to be included in such registration by each
such Covered Person);

(ii) second, all Registrable Securities that are requested to be registered in
the Annual Registration by any Covered Persons and were issued or are issuable
in respect of MD Exchangeable Interests that, pursuant to the Master Separation
Agreement, first became capable of being exchanged pursuant to an MD Exchange on
or prior to the fourth anniversary (but after the third anniversary) of the IPO
Date (allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among such Covered Persons on the basis of the relative
number of shares of such Registrable Securities so requested to be included in
such registration by each such Covered Person);

(iii) third, all Registrable Securities that are requested to be registered in
the Annual Registration by any Covered Persons and were issued or are issuable
in respect of MD Exchangeable Interests that, pursuant to the Master Separation
Agreement, first became capable of being exchanged pursuant to an MD Exchange on
or prior to the fifth anniversary (but after the fourth anniversary) of the IPO
Date (allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among such Covered Persons on the basis of the relative
number of shares of such Registrable Securities so requested to be included in
such registration by each such Covered Person);

(iv) fourth, all Registrable Securities that are requested to be registered in
the Annual Registration by any Covered Persons and were issued or are issuable
in respect of MD Exchangeable Interests that, pursuant to the Master Separation
Agreement, first became capable of being exchanged pursuant to an MD Exchange on
or prior to the sixth anniversary (but after the fifth anniversary) of the IPO
Date (allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among such Covered Persons on the basis of the relative
number of shares of such Registrable Securities so requested to be included in
such registration by each such Covered Person); and

(v) fifth, all Registrable Securities that are requested to be registered in the
Annual Registration by any Covered Persons and were issued or are issuable in
respect of MD Exchangeable Interests that, pursuant to the Master Separation
Agreement, first became capable of being exchanged pursuant to an MD Exchange
after the sixth anniversary of the IPO Date (allocated, if necessary for the
offering not to

 

9



--------------------------------------------------------------------------------

exceed the Maximum Offering Size, pro rata among such Covered Persons on the
basis of the relative

number of shares of such Registrable Securities so requested to be included in
such registration by each such Covered Person) (the priority among Covered
Persons set forth in clauses (i)-(v) shall be referred to herein as the “Covered
Persons Priority”).

In determining, for a Covered Person, the number of such Covered Person’s MD
Exchangeable Interests that first became capable of being exchanged pursuant to
an MD Exchange in relation to a certain date (and the corresponding number of
Registrable Securities issued or issuable in respect of such MD Exchangeable
Interests), any exchanges of such Covered Person’s MD Exchangeable Interests for
shares of Common Stock prior to the relevant date of determination shall be
deemed to reduce, first, the number of such Covered Person’s MD Exchangeable
Interests that first became capable of being exchanged and, thereafter, the
number of such Covered Person’s MD Exchangeable Interests that next became
capable of being exchanged (until each such group shall be exhausted).

(c) Lazard Group shall be liable for and pay all Registration Expenses in
connection with any Annual Registration, regardless of whether such Registration
is effected. Lazard Ltd shall have the right (but not the obligation) to
register additional shares of Common Stock and other securities together with
such Annual Registration, provided that such shares shall be included in such
registration in a priority after the shares included in the Covered Persons
Priority.

(d) Upon notice to each Covered Person participating in the applicable Annual
Registration, Lazard Ltd may postpone effecting a registration pursuant to this
Section 4.1 on one occasion during any period of six consecutive months for a
reasonable time specified in the notice but not exceeding 120 days (which period
may not be extended or renewed), if (i) Lazard Ltd shall determine in good faith
that effecting the registration would materially and adversely affect an
offering of securities of such company the preparation of which had then been
commenced or (ii) Lazard Ltd is in possession of material non-public information
the disclosure of which during the period specified in such notice Lazard Ltd
believes in good faith would not be in the best interests of Lazard Ltd.

Section 4.2 Demand Registration.

(a) If at any time following the third anniversary of the IPO Date, Lazard Ltd
shall receive a written request (a “Demand Notice”) from a Covered Person or
group of Covered Persons (a “Demand Requesting Covered Person”) that Lazard Ltd
effect the registration under the Securities Act of all or any portion of such
Covered Person’s Registrable Securities (including any Registrable Securities
that are issuable pursuant to an MD Exchange in accordance with the terms and
subject to the conditions set forth in the Master Separation Agreement such that
such Registrable Securities would be capable of being sold in such Demand
Registration) representing Registrable Securities requested to be included in
such registration equal to or in excess of the Minimum Demand Number (including,
for purposes of calculating the Minimum Demand Number, any Registrable
Securities that are issuable pursuant to an MD Exchange in accordance with the
terms and subject to the conditions set forth in the Master Separation Agreement
such that such Registrable Securities would be capable of being sold in such
Demand Registration) as of the date on which the Demand Registration is made (a
“Demand Registration”), specifying the intended method of disposition thereof,
then Lazard Ltd shall use its reasonable best efforts to effect, as
expeditiously as reasonably practicable, subject to the restrictions in
Section 4.2(d) and Section 4.3 and such Demand Requesting Covered Person’s
compliance with its obligations under the other applicable provisions of this
Article IV, the registration under the Securities Act of the Registrable
Securities for which such Demand Requesting Covered Person has requested
registration under this Section 4.2, all to the extent necessary to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
the Registrable Securities so to be registered. Upon the receipt of a Demand
Notice, Lazard Ltd shall promptly give written notice to all other holders of
Registrable Securities that such Demand Registration is to be effected. Lazard
Ltd shall include in such Demand Registration such Registrable Securities for
which it has received written requests by such other holders within fifteen
(15) days after the delivery of the written notice to such other holders,

 

10



--------------------------------------------------------------------------------

and such other holders that submit such written requests for inclusion in the
Demand Registration within such fifteen (15) day period shall be deemed to be
included in the definition of “Demand Requesting Covered Person” (provided that,
for the avoidance of doubt, the Registrable Securities of such other holders
shall not be included in the calculation of Minimum Demand Number with respect
to such Demand Registration). Notwithstanding the foregoing, any Demand Notice
submitted during any “blackout” period of Lazard Ltd applicable to its directors
and executive officers shall not be deemed to have been delivered until the
first Business Day following the earlier to occur of the expiration of (x) such
periods and (y) thirty (30) days following the beginning of any such period (and
this restriction on submission of Demand Notices shall not be effective for more
than thirty (30) days in any ninety (90) day period).

(b) At any time prior to the effective date of the registration statement
relating to such registration, the Demand Requesting Covered Person may revoke
such Demand Registration request by providing a notice to Lazard Ltd revoking
such request. Lazard Group shall be liable for and pay all Registration Expenses
in connection with any Demand Registration. Notwithstanding any other provisions
of this Agreement to the contrary, (i) a Demand Requesting Covered Person shall
be entitled to no more than one Demand Registration during any six-month period,
and (ii) Lazard Ltd shall not be obligated to seek to declare or make effective
any registration statement with respect to a Demand Registration in the event
that an Annual Registration or Piggyback Registration (as defined below) had
been available under this Article IV within the 180 days preceding the date of
the Demand Notice; provided, that neither of the restrictions set forth in
clauses (i) and (ii) shall restrict any Covered Person from submitting a Demand
Notice requesting a Demand Registration that complies with the other provisions
of this Section 4.2 and the time period limitations set forth in clauses (i) and
(ii) of this sentence.

(c) A Demand Registration may, at the option of Lazard Ltd, be conducted either
as a Public Offering or as a shelf registration; provided, however, that in the
event that (1) any Registrable Shares that first became eligible for
participation in an Annual Registration at the most recent Annual Registration
hereunder and were sought to be so registered and sold in such Annual
Registration but were reduced as a result of the Maximum Offering Size in
accordance with Section 4.1(b) shall continue to be unsold at such time (taking
into account any prior Demand Registrations and Piggyback Registrations) and
(2) the Board of Directors of LAZ-MD shall object to Lazard Ltd’s election of a
Public Offering, Lazard Ltd shall conduct such Demand Registration as a shelf
registration. Lazard Ltd shall have the right (but not the obligation) to
register additional shares of Common Stock and other securities together with
such Demand Registration. If a Demand Registration prior to the seventh
anniversary of the IPO Date involves a Public Offering and the managing
underwriter advises Lazard Ltd that, in its view, the number of shares of Common
Stock required to be included in such Public Offering would adversely impact the
offering or the market for the Common Stock, Lazard Ltd may in its discretion
reduce the number of shares of Common Stock included in such Public Offering,
provided that Lazard Ltd shall consult with the Board of Directors of LAZ-MD
with respect to such reduction (and shall use reasonable efforts to so consult
prior to such reduction). If a Demand Registration on or after the seventh
anniversary of the IPO Date involves a Public Offering and the managing
underwriter advises Lazard Ltd that, in its view, the number of shares of Common
Stock requested to be included in such Public Offering exceeds the largest
number of shares that can be sold within the price range (or 10% below the end
of such range) that was included in the “red herring” registration statement for
such Public Offering (provided that the Board of Directors of LAZ-MD shall not
have objected to such price range prior to the filing of such red herring
registration statement after notice thereof), the number of shares of Common
Stock included in such Public Offering shall be reduced to such largest number
of shares. In the event that the number of shares of Common Stock requested to
be included in such Public Offering is reduced in accordance with this
Section 4.2(c), Lazard Ltd shall include in such Public Offering, in the
priority listed below, up to the applicable maximum number of shares to be
included in such Public Offering as determined in the immediately preceding two
sentences:

(i) first, all Registrable Securities requested to be registered in the Demand
Registration by the Demand Requesting Covered Persons according to the Covered
Persons Priority; and

 

11



--------------------------------------------------------------------------------

(ii) second, any securities proposed to be registered by Lazard Ltd or any
securities proposed to be registered for the account of any other persons
(including under Section 4.3), with such priorities among them as Lazard Ltd
shall determine or as is otherwise required by Section 4.3.

(d) Upon notice to the Demand Requesting Covered Person, Lazard Ltd may postpone
effecting a registration pursuant to this Section 4.1 on one occasion during any
period of six consecutive months for a reasonable time specified in the notice
but not exceeding 120 days (which period may not be extended or renewed), if
(i) Lazard Ltd shall determine in good faith that effecting the registration
would materially and adversely affect an offering of securities of such company
the preparation of which had then been commenced, (ii) Lazard Ltd is in
possession of material non-public information the disclosure of which during the
period specified in such notice Lazard Ltd believes in good faith would not be
in the best interests of Lazard Ltd, or (iii) an Annual Registration shall have
commenced (or is reasonably expected to commence within 30 days of such Demand
Registration) (it being understood that, in lieu of any such Demand
Registration, Lazard Ltd may elect to include any Demand Requesting Covered
Person’s Registrable Securities subject to a Demand Registration hereunder with
such Annual Registration in full satisfaction of its obligations under this
Section 4.2 with respect to such Demand Registration).

Section 4.3 Piggyback Registration.

(a) Subject to any contractual obligations to the contrary, if Lazard Ltd
proposes to register any of the equity securities issued by it under the
Securities Act (other than a registration on Form S-8 or S-4, or any successor
forms, relating to shares of Common Stock issuable upon exercise of employee
stock options or in connection with any employee benefit or similar plan of
Lazard Ltd or in connection with a direct or indirect acquisition by Lazard Ltd
of another Person or as a recapitalization or reclassification of securities of
Lazard Ltd), whether or not for sale for its own account, Lazard Ltd shall each
such time give prompt notice at least five (5) business days prior to the
anticipated filing date of the registration statement relating to such
registration to each Covered Person holding Registrable Securities, which notice
shall set forth such Covered Person’s rights under this Section 4.3 and shall
offer such Covered Person the opportunity to include in such registration
statement the number of Registrable Securities of the same class or series as
those proposed to be registered as such Covered Person may request (a “Piggyback
Registration”), subject to the provisions of Section 4.3(b) and such Covered
Person’s compliance with its obligations under the other applicable provisions
of this Article IV. Upon the request of such Covered Person made within three
(3) business days after the receipt of notice from Lazard Ltd (which request
shall specify the number of Registrable Securities intended to be registered by
such Covered Person), Lazard Ltd shall use its reasonable best efforts to effect
the registration under the Securities Act of all Registrable Securities that
Lazard Ltd has been so requested to register by all such other Covered Persons,
to the extent necessary to permit the disposition of the Registrable Securities
so to be registered, provided that (i) if such registration involves an
underwritten Public Offering, all such Covered Persons requesting to be included
in Lazard Ltd’s registration must sell their Registrable Securities to the
underwriters selected by Lazard Ltd on the same terms and conditions as apply to
Lazard Ltd or the Requesting Covered Persons, as applicable, and (ii) if, at any
time after giving notice of its intention to register any securities pursuant to
this Section 4.3(a) and prior to the effective date of the registration
statement filed in connection with such registration, Lazard Ltd shall determine
for any reason not to register such securities, Lazard Ltd shall give notice to
all such Covered Persons and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration. No
registration effected under this Section 4.3 shall relieve Lazard Ltd of its
obligations to effect an Annual Registration or Demand Registration to the
extent required by Section 4.1 or Section 4.2, respectively. Lazard Group shall
pay all Registration Expenses in connection with each Piggyback Registration.

(b) If a Piggyback Registration prior to the seventh anniversary of the IPO Date
involves a Public Offering and the managing underwriter advises Lazard Ltd that,
in its view, the number of shares of Common Stock required to be included in
such Public Offering would adversely impact the offering or the

 

12



--------------------------------------------------------------------------------

market for the Common Stock, Lazard Ltd may in its discretion reduce the number
of shares of Common Stock included in such Public Offering (subject to any other
contractual obligations to the contrary), provided that Lazard Ltd shall consult
with the Board of Directors of LAZ-MD with respect to such reduction (and shall
use reasonable efforts to so consult prior to such reduction). If a Piggyback
Registration on or after the seventh anniversary of the IPO Date involves a
Public Offering and the managing underwriter advises Lazard Ltd that, in its
view, the number of shares of Common Stock requested to be included in such
Public Offering exceeds the largest number of shares that can be sold within the
price range (or 10% below the end of such range) that was included in the “red
herring” registration statement for such Public Offering (provided that the
Board of Directors of LAZ-MD shall not have objected to such price range prior
to the filing of such red herring registration statement after notice thereof),
the number of shares of Common Stock included in such Public Offering shall be
reduced to such largest number of shares (subject to any other contractual
obligations to the contrary). Subject to any other contractual obligations to
the contrary, in the event that the number of shares of Common Stock requested
to be included in such Public Offering is reduced in accordance with this
Section 4.3(b), Lazard Ltd shall include in such Public Offering, in the
priority listed below, up to the applicable maximum number of shares to be
included in such Public Offering as determined in the immediately preceding two
sentences:

(i) first, so much of Lazard Ltd securities proposed to be registered for the
account of Lazard Ltd and pursuant to any demand registration rights of third
parties (in such priority between the two as Lazard Ltd may determine);

(ii) second, all Registrable Securities requested to be included in such
registration by any Covered Persons according to the Covered Persons Priority;
and

(iii) third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as Lazard Ltd shall determine.

Section 4.4 Lock-Up Agreements. If any registration of Registrable Securities
shall be effected in connection with a Public Offering, no Covered Person shall
effect any public sale or distribution, including any sale pursuant to Rule 144,
of any shares of Common Stock or other security of Lazard Ltd (except as part of
such Public Offering) during the period beginning 14 days prior to the effective
date of the applicable registration statement until the earlier of (i) such time
as Lazard Ltd and the lead managing underwriter shall agree and (ii) 180 days
(such period, the “Lock-Up Period” for the applicable registration statement)
(it being understood that such Covered Person shall have been provided the
opportunity to participate in such Public Offering in accordance with this
Article IV).

Section 4.5 Registration Procedures. Whenever a Covered Person requests that any
Registrable Securities be registered pursuant to Section 4.2 or 4.3 or in
respect of any Annual Registration pursuant to Section 4.1, subject to the
provisions of such Sections, Lazard Ltd shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof as promptly as
practicable, and, in connection with any such request:

(a) Lazard Ltd shall as expeditiously as reasonably practicable prepare and file
with the SEC and the Registrar of Companies in Bermuda a registration statement
on any form for which Lazard Ltd then qualifies or that counsel for Lazard Ltd
shall deem appropriate and which form shall be available for the sale of the
Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use its reasonable best efforts to
cause such filed registration statement to become and remain effective for a
period of not less than 40 days or, in the case of a shelf registration
statement, 60 days (provided that any day during which a Lock-Up Period is in
effect shall not constitute a day with respect to such 60 day period) (or such
shorter period in which all of the Registrable Securities of the Registering
Covered Persons included in such registration statement shall have actually been
sold thereunder).

 

13



--------------------------------------------------------------------------------

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, Lazard Ltd shall, if requested, furnish to each
participating Covered Person and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter Lazard Ltd shall furnish to
such Covered Person and underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Covered Person or underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by such
Covered Person. The Covered Person shall have the right to request that Lazard
Ltd modify any information contained in such registration statement, amendment
and supplement thereto pertaining to such Covered Person and Lazard Ltd shall
use its reasonable best efforts to comply with such request, provided, however,
that Lazard Ltd shall not have any obligation so to modify any information if
Lazard Ltd reasonably expects that so doing would cause the prospectus to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(c) After the filing of the registration statement, Lazard Ltd shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act and the Companies Act 1981 of Bermuda, (ii) comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement during the applicable period in
accordance with the intended methods of disposition by the Registering Covered
Persons thereof set forth in such registration statement or supplement to such
prospectus and (iii) promptly notify each Registering Covered Person holding
Registrable Securities covered by such registration statement of any stop order
issued or threatened by the SEC or any state securities commission and take all
reasonable best efforts to prevent the entry of such stop order or to remove it
if entered.

(d) Lazard Ltd shall use its reasonable best efforts to (i) register or qualify
the Registrable Securities covered by such registration statement under such
other securities or “blue sky” laws of such jurisdictions in the United States
as any Registering Covered Person holding such Registrable Securities reasonably
(in light of such Covered Person’s intended plan of distribution) requests,
(ii) cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of Lazard Ltd, and (iii) do any and all other acts and
things that may be reasonably necessary or advisable to enable such Covered
Person to consummate the disposition of the Registrable Securities owned by such
Covered Person, provided that Lazard Ltd shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4.5(d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.

(e) Lazard Ltd shall immediately notify each Registering Covered Person holding
such Registrable Securities covered by such registration statement, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each such Covered Person
and file with the SEC and the Registrar of Companies in Bermuda any such
supplement or amendment.

 

14



--------------------------------------------------------------------------------

(f) Lazard Ltd shall select an underwriter or underwriters in connection with
any Public Offering and shall consult with the Board of Directors of LAZ-MD with
respect to such selection (and shall use reasonable efforts to so consult prior
to such selection). In connection with any Public Offering, Lazard Ltd shall
enter into customary agreements (including an underwriting agreement in
customary form) and take such all other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities
in any such Public Offering, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the National Association of Securities Dealers.

(g) Subject to execution of confidentiality agreements satisfactory in form and
substance to Lazard Ltd in the exercise of its good faith judgment, Lazard Ltd
will give to each Registering Covered Person, its counsel and accountants
(i) reasonable and customary access to its books and records and (ii) such
opportunities to discuss the business of Lazard Ltd with its directors,
officers, employees, counsel and the independent public accountants who have
certified its financial statements, as shall be appropriate, in the reasonable
judgment of counsel, to such Registering Covered Person, to enable them to
exercise their due diligence responsibility.

(h) Lazard Ltd shall use its reasonable best efforts to furnish to each
Registering Covered Person and to each such underwriter, if any, a signed
counterpart, addressed to such Covered Person or underwriter, of (i) any opinion
or opinions of counsel to Lazard Ltd and (ii) any comfort letter or comfort
letters from Lazard Ltd’s independent public accountants, each in customary form
and covering such matters of the kind customarily covered by opinions or comfort
letters and in each case if and to the extent such opinion or comfort letter
shall be furnished to Lazard Ltd in connection therewith, as the case may be, if
such Registering Covered Persons who collectively represent a majority of the
Registrable Securities being sold in such registration so reasonably request.

(i) Each such Covered Person registering securities under this Article IV shall
promptly furnish in writing to Lazard Ltd such information regarding the
distribution of the Registrable Securities as Lazard Ltd may from time to time
reasonably request and such other information as may be legally required or
advisable in connection with such registration. Lazard Ltd shall have the right
to require that sales or other dispositions in connection with any registration
hereunder are subject to reasonable limitations or restrictions on size and
manner of sale for the purpose of maintaining an orderly market for the Common
Stock.

(j) The Covered Person agrees that, upon receipt of any notice from Lazard Ltd
of the happening of any event of the kind described in Section 4.5(e), such
Covered Person shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Covered Person’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 4.5(e), and, if so directed by Lazard Ltd,
such Covered Person shall deliver to Lazard Ltd all copies, other than any
permanent file copies then in such Covered Person’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. If Lazard Ltd shall give such notice, Lazard Ltd shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 4.5(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 4.5(e) to the date when Lazard Ltd shall make available to such
Covered Person a prospectus supplemented or amended to conform with the
requirements of Section 4.5(e).

(k) Lazard Ltd shall use its reasonable efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
quotation system on which any of the Registrable Securities are then listed or
traded.

(l) Lazard Ltd shall have appropriate officers of Lazard Ltd (i) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities, if applicable, and (iii) otherwise use their reasonable
best efforts to cooperate in the offering, marketing or selling of the
Registrable Securities, in each case as reasonably requested by the underwriters
in connection with any Public Offering hereunder.

 

15



--------------------------------------------------------------------------------

Section 4.6 Indemnification by Lazard Ltd. Lazard Ltd agrees to indemnify and
hold harmless the Registering Covered Person holding Registrable Securities
covered by a registration statement, its officers, directors, employees,
partners and agents, and each Person, if any, who controls such Covered Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages, liabilities
and expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (“Damages”) caused by or relating to any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Registrable Securities (as
amended or supplemented if Lazard Ltd shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or caused by or relating to
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Damages are caused by or related to any such untrue
statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to Lazard Ltd by such Covered Person or on such
Covered Person’s behalf (in each case, in such person’s capacity as a Covered
Person) expressly for use therein; provided that, with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus, or in any prospectus, as the case may be, the indemnity
agreement contained in this paragraph shall not apply to the extent that any
Damages result from the fact that a current copy of the prospectus (or such
amended or supplemented prospectus, as the case may be) was not sent or given to
the Person asserting any such Damages at or prior to the written confirmation of
the sale of the Registrable Securities to such Person if it is determined that
Lazard Ltd provided such prospectus to such Covered Person and it was the
responsibility of such Covered Person to provide such Person with a current copy
of the prospectus (or such amended or supplemented prospectus, as the case may
be) and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
Damages.

Section 4.7 Indemnification by Participating Covered Persons. Each Covered
Person who holds Registrable Securities covered by any registration statement
agrees to indemnify and hold harmless Lazard Ltd, its affiliates and their
respective officers, directors and agents and each Person, if any, who controls
Lazard Ltd within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from Lazard Ltd to such Covered Person, but only (i) with respect to information
furnished in writing by such Covered Person or on such Covered Person’s behalf
(in each case, in such person’s capacity as a Covered Person) expressly for use
in any registration statement or prospectus relating to the Registrable
Securities, or any amendment or supplement thereto, or any preliminary
prospectus or (ii) to the extent that any Damages result from the fact that a
current copy of the prospectus (or such amended or supplemented prospectus, as
the case may be) was not sent or given to the Person asserting any such Damages
at or prior to the written confirmation of the sale of the Registrable
Securities concerned to such Person if it is determined that it was the
responsibility of such Covered Person to provide such Person with a current copy
of the prospectus (or such amended or supplemented prospectus, as the case may
be) and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
loss, claim, damage, liability or expense. The Covered Person also agrees to
indemnify and hold harmless underwriters of the Registrable Securities, their
officers and directors and each Person who controls such underwriters within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act on substantially the same basis as that of the indemnification of Lazard Ltd
provided in this Section 4.5. As a condition to including Registrable Securities
in any registration statement filed in accordance with Article IV, Lazard Ltd
may require that it shall have received an undertaking reasonably satisfactory
to it from any underwriter to indemnify and hold it harmless to the extent
customarily provided by underwriters with respect to similar securities. No
Registering Covered Person shall be liable under this Section 4.7 for any
Damages in excess of the net proceeds realized by such Covered Person in the
sale of Registrable Securities of such Covered Person to which such Damages
relate.

Section 4.8 Conduct of Indemnification Proceedings. If any proceeding (including
any governmental investigation) shall be instituted involving any Person in
respect of which indemnity may be sought pursuant to this Article IV, such
Person (an “Indemnified Party”) shall promptly notify the Person against whom
such

 

16



--------------------------------------------------------------------------------

indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses, provided that the failure of
any Indemnified Party so to notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure to notify. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party and in the opinion of counsel to
such Indemnified Party, representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that, in connection with any proceeding or related proceedings in
the same jurisdiction, the Indemnifying Party shall not be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Party, no Indemnifying Party shall effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

Section 4.9 Contribution. If the indemnification provided for in this Article VI
is unavailable to the Indemnified Parties in respect of any Damages, then each
such Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Damages (i) as between Lazard Ltd and the Registering Covered Person
holding Registrable Securities covered by a registration statement on the one
hand and the underwriters on the other, in such proportion as is appropriate to
reflect the relative benefits received by Lazard Ltd and such Covered Person on
the one hand and the underwriters on the other, from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of Lazard Ltd and such Covered Person on
the one hand and of such underwriters on the other in connection with the
statements or omissions that resulted in such Damages, as well as any other
relevant equitable considerations and (ii) as between Lazard Ltd on the one hand
and such Covered Person on the other, in such proportion as is appropriate to
reflect the relative fault of Lazard Ltd and of such Covered Person in
connection with such statements or omissions, as well as any other relevant
equitable considerations. The relative benefits received by Lazard Ltd and such
Covered Person, on the one hand, and such underwriters, on the other hand, shall
be deemed to be in the same proportion as the total proceeds from the offering
(net of underwriting discounts and commissions but before deducting expenses)
received by Lazard Ltd and such Covered Person bear to the total underwriting
discounts and commissions received by such underwriters, in each case as set
forth in the table on the cover page of the prospectus. The relative fault of
Lazard Ltd and such Covered Person on the one hand and of such underwriters on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by Lazard Ltd
and such Covered Person or by such underwriters. The relative fault of Lazard
Ltd on the one hand and of such Covered Person on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

Lazard Ltd and the Covered Person agree that it would not be just and equitable
if contribution pursuant to this Section 4.9 were determined by pro rata
allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations

 

17



--------------------------------------------------------------------------------

referred to in the immediately preceding paragraph. The amount paid or payable
by an Indemnified Party as a result of the Damages referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 4.9, no
underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Registrable Securities underwritten by it
and distributed to the public were offered to the public exceeds the amount of
any Damages that such underwriter has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission, and
no Registering Covered Person shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities of such Covered Person were offered to the public (less underwriters’
discounts and commissions) exceeds the amount of any Damages that such Covered
Person has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

Section 4.10 Participation in Public Offering. No Covered Person may participate
in any Public Offering hereunder unless such Covered Person (a) agrees to sell
such Covered Person’s securities on the basis provided in any underwriting
arrangements approved by the Covered Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

Section 4.11 Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by Lazard Ltd and the
Registering Covered Person participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.

Section 4.12 Cooperation by Lazard Ltd. If the Covered Person shall transfer any
Registrable Securities pursuant to Rule 144, Lazard Ltd shall use its
commercially reasonable efforts to cooperate with the Covered Person and shall
provide to the Covered Person such information as the Covered Person shall
reasonably request.

Section 4.13 No Transfer of Registration Rights. Except as set forth in
Section 4.14, none of the rights of the Covered Person under this Article VI
shall be assignable by any Covered Person to any person acquiring securities
unless the person so acquiring such securities shall already be a Covered
Person.

Section 4.14 Parties in Interest. Each Covered Person shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article IV. All of the terms and
provisions of this Article IV shall be binding upon, shall inure to the benefit
of and shall be enforceable by the respective successors and permitted assigns
of Lazard Ltd and any Covered Person with respect to registrations hereunder.
Unless otherwise specified by Lazard Ltd in its sole discretion, any transferee
(including, without limitation, any charitable foundation or public charities)
of any Covered Person permitted in accordance with the applicable (in the case
of Covered Interests) limited liability company agreement and otherwise in
accordance with this Agreement that shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise,
shall, without any further action of any kind, be entitled to receive the
benefits of and be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement to the aforesaid
extent as if such person was a Covered Person hereunder with respect to the
relevant registration. Lazard Ltd may, however, as a condition thereto require
any such transferee to be added to Appendix A hereto in accordance with
Section 5.2(b) hereof or otherwise sign an agreement acknowledging that is bound
by the terms and provisions of the Agreement as if such transferee were a
Covered Person with respect to the relevant registration.

 

18



--------------------------------------------------------------------------------

Section 4.15 Acknowledgement Regarding Lazard Ltd. Any determination with
respect to any Covered Person’s compliance with the procedural requirements of
Section 4.1, Section 4.2 and Section 4.3 shall be made by Lazard Ltd in its good
faith judgment, the determination of which with respect to the foregoing shall
be final and binding.

Section 4.16 Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities. The provisions of this Agreement shall apply
to the full extent set forth herein with respect to the Registrable Securities,
to any and all securities or capital stock of LAZ-MD, Lazard Group or Lazard Ltd
or any successor or assign of any such company (whether by merger, amalgamation,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for, or in substitution of such Registrable Securities, by reason of
any dividend, split, issuance, reverse split, combination, recapitalization,
reclassification, merger, amalgamation, consolidation or otherwise.

ARTICLE V

MISCELLANEOUS

Section 5.1 Term of the Agreement; Termination of Certain Provisions.

(a) The term of this Agreement shall begin immediately upon execution hereof by
each of Lazard Ltd and LAZ-MD and shall continue until the first to occur of
(i) such time as no Covered Person holds any Covered Interests or Registrable
Securities and (ii) such time as this Agreement is terminated by the affirmative
vote of Covered Persons that beneficially own not less than 66 2/3% of the
outstanding Covered Interests (based on the number of units represented by such
Covered Interests). Each of the Continuing Provisions and Section 4.6 shall
survive such expiration of the term of this Agreement.

(b) Unless this Agreement is theretofore terminated pursuant to Section 5.1(a)
hereof, a Covered Person shall be bound by the provisions of this Agreement with
respect to any Covered Interest or Registrable Security until such time as such
Covered Person ceases to hold any Covered Interest or Registrable Security.
Thereafter, such Covered Person shall no longer be bound by the provisions of
this Agreement other than Sections 4.7, 4.8, 4.9 and 4.11 and Article V (the
“Continuing Provisions”), and such Covered Person’s name shall be removed from
Appendix A to this Agreement.

(c) Each holder of a Class II Interest on the date hereof and any transferee of
a Covered Interest pursuant to, and in accordance with, a permitted transfer
under the Operating Agreement or the Lazard Group Operating Agreement (each, a
“Permitted Transferee”) shall be added to Appendix A as a Covered Person;
provided that such holder of a Class II Interest or Permitted Transferee, as
applicable, shall first sign an agreement in the form approved by Lazard Ltd
acknowledging that such holder of a Class II Interest or Permitted Transferee,
as applicable is bound by the terms and provisions of the Agreement.

Section 5.2 Amendments; Waiver.

(a) The provisions of this Agreement may be amended only by the affirmative vote
of a majority of the outstanding Covered Interests and the consent of Lazard Ltd
and LAZ-MD; provided, that (i) any amendment to Section 5.1(a) and this clause
5.2(a)(i) shall require the affirmative approval of 66 2/3% of the outstanding
Covered Interests (based on the number of units represented by such Covered
Interests) in addition to the consent of Lazard Ltd and LAZ-MD and (ii) with
respect to Article III hereof (and the defined terms to the extent used
therein), any amendment of the provisions of such article (and this clause
5.2(a)(ii)) shall only require the affirmative vote of a majority of the
outstanding Covered Interests (based on the number of units represented by such
Covered Interests) and the consent of LAZ-MD; provided, that (1) with respect to
Article IV hereof (and the defined terms to the extent used therein), any
amendment of the provisions of such article and this proviso shall only require
the affirmative vote of 66 2/3% of the outstanding Covered Interests (based on
the number of units represented by such Covered Interests) and the consent of
Lazard Ltd; and, (2) notwithstanding the foregoing, with respect to Article IV
hereof (and the defined terms to the extent used therein), any amendment to the
provisions of such article that materially and adversely impacts the
registration rights of any Covered Person set forth therein as in effect

 

19



--------------------------------------------------------------------------------

immediately prior to such amendment shall not be enforceable against that
Covered Person unless that Covered Person consented to such amendment if such
amendment shall not apply to and affect the rights of all Covered Persons
equally (for the avoidance of doubt, any such amendment shall not apply to and
affect the rights of all Covered Persons equally if it affects the registration
rights of Covered Persons differently, including, without limitation, with
respect to their employment status, length of employment or ownership (or right
to acquire) of Registrable Securities) (it being understood and agreed that this
clause (2) to the proviso to Section 5.2(a) may not be amended without the
consent of Lazard Ltd, LAZ-MD and each Covered Person).

(b) In addition to any other vote or approval that may be required under this
Section 5.2, any amendment of this Agreement that has the effect of changing the
obligations of LAZ-MD or Lazard Ltd hereunder to make such obligations
materially more onerous to LAZ-MD or Lazard Ltd shall require the approval of
LAZ-MD or Lazard Ltd, as the case may be.

(c) Each Covered Person understands that it is intended that each Class II
Member on the date hereof will be a Covered Person under this Agreement, and
each Covered Person further understands that from time to time certain other
persons may become Covered Persons and certain Covered Persons will cease to be
bound by the provisions of this Agreement pursuant to the terms hereof. This
Agreement may be amended from time to time by LAZ-MD (without the approval of
any other person), but solely for the purposes of (i) adding to Appendix A such
holders of Class II Interests and Permitted Transferees of the Covered Interests
as provided in Section 5.1(c) in each case who sign this Agreement and
(ii) removing from Appendix A such persons as shall cease to be bound by the
provisions of this Agreement pursuant to Sections 5.1(b) hereof, (which
additions and removals pursuant to clauses (i) and (ii) of this sentence shall
be given effect from time to time by appropriate changes to Appendix A) and
(iii) correcting any technicality, incorrect statement or error apparent on the
face hereof in order to further the intent of the parties hereto.

(d) No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective.

Section 5.3 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

Section 5.4 Resolution of Disputes.

(a) Notwithstanding anything herein to the contrary, each Covered Person shall
have the right and power to seek enforcement of the provisions contained in
Article IV of this Agreement on behalf of such Covered Person against Lazard
Ltd; provided, however, that LAZ-MD, in its sole discretion, may elect to
assume, seek and conduct such enforcement on behalf of any such Covered Persons
with respect to any claims under Article IV, in which case such Covered Persons
shall not have such enforcement right with respect to such claims for so long as
LAZ-MD continues to conduct such enforcement and shall be fully bound by any
judgment or settlement with respect to any and all such claims assumed by
LAZ-MD.

(b) All disputes arising under this Agreement (each a “Disputes”) shall be
determined in accordance with this Section 5.4. Each Dispute shall first be
reviewed by the Board (“Board Review”). Any party to a Dispute may invoke Board
Review by written notice to the other party or parties thereto and the Board. As
soon as practicable and in any event within thirty (30) days after receipt of
notice of a Dispute, the Board shall attempt in good faith to resolve such
Dispute. In the event that any Dispute remains unresolved forty- five (45) days
after notice thereof to the Board, such Dispute shall be finally determined by
an arbitral tribunal under the Rules of Arbitration (the “ICC Rules”) of the
International Chamber of Commerce (the “ICC”) and in accordance with
Section 5.4(c).

(c) The arbitral tribunal determining any Dispute shall be comprised of three
arbitrators. Each party to a Dispute shall designate one arbitrator. If a party
fails to designate an arbitrator within a reasonable period, the ICC shall
designate an arbitrator for such party, including upon a request by another
party. The two arbitrators designated by the parties to a Dispute (or, if
applicable, the ICC) shall designate a third arbitrator. In the event

 

20



--------------------------------------------------------------------------------

that the two arbitrators designated by the parties to a Dispute (or, if
applicable, the ICC) are unable to agree upon a third arbitrator within a
reasonable period, the third arbitrator shall be selected in accordance with the
ICC Rules by the ICC. The language, place and procedures of the arbitration of
any Dispute shall be as agreed upon by the parties to such Dispute or, failing
such agreement within a reasonable period, as determined in accordance with the
ICC Rules in order to ensure a speedy, efficient and just resolution of such
Dispute. If neither the parties nor the arbitral tribunal can agree upon
procedures, the arbitration shall be conducted in accordance with the ICC’s
procedures. The hearings and taking of evidence of any Dispute may be conducted
at any locations that will, in the judgment of the arbitral tribunal, result in
a speedy, efficient and just resolution of such Dispute. The parties to any
dispute shall use their best efforts to cooperate with each other and the
arbitral tribunal in order to obtain a resolution as quickly as possible,
including by adopting the ICC’s “fast-track” procedure (as provided for in
Article 32(1) of the ICC Rules) if appropriate.

(d) Notwithstanding any provision of the Agreement to the contrary, this
Section 5.4(c) shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Uniform Arbitration Act (10
Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If, nevertheless, it
shall be determined by a court of competent jurisdiction that any provision or
wording of this Section 5.4(c), including the ICC Rules and any rules of the
American Arbitration Association, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 5.4(c). In that case, this Section 5.4(c) shall
be construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 5.4(c) shall be construed to omit such invalid or unenforceable
provision.

(e) Notwithstanding the foregoing provisions, Lazard Ltd may bring, or may cause
LAZ-MD to bring, on behalf of Lazard Ltd or on behalf of one or more Covered
Persons, an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the State of Delaware, whether or not an
arbitration proceeding has theretofore been or is ever initiated, for the
purpose of temporarily, preliminarily or permanently enforcing the provisions of
Article IV and, for the purposes of this paragraph (e), each Covered Person
(i) expressly consents to the application of paragraph (f) to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate and (iii) irrevocably appoints the
Board, c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801 as such Covered Person’s agent for service of
process in connection with any such action or proceeding, who shall promptly
advise such Covered Person of any such service of process.

(f) EACH COVERED PERSON HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF DELAWARE OVER ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT
THAT IS NOT OTHERWISE ARBITRATED ACCORDING TO THE PROVISIONS OF PARAGRAPH
(E) HEREOF. This includes any suit, action or proceeding to compel arbitration
or to enforce an arbitration award. The parties acknowledge that the forum
designated by this paragraph (f) has a reasonable relation to this Agreement,
and to the parties’ relationship with one another. Notwithstanding the
foregoing, nothing herein shall preclude the LAZ-MD or Lazard Ltd from bringing
any action or proceeding in any other court for the purpose of enforcing the
provisions of this Section 5.4.

(g) The agreement of the parties as to forum is independent of the law that may
be applied in the action, and they each agree to such forum even if the forum
may under applicable law choose to apply non-forum law. The parties hereby
waive, to the fullest extent permitted by applicable law, any objection which
they now or hereafter may have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in any court referred to in
paragraph (f). The parties undertake not to commence any action arising out of
or relating to or concerning this Agreement pursuant to paragraph (e) in any
forum other than a forum described in paragraph (f). The parties agree that, to
the fullest extent permitted by applicable law, a final and non-appealable
judgment in any such suit, action or proceeding in any such court shall be
conclusive and binding upon the parties.

 

21



--------------------------------------------------------------------------------

Section 5.5 Relationship of Parties; Acknowledgements.

(a) The terms of this Agreement are intended not to create a separate entity for
U.S. federal income tax purposes, and nothing in this Agreement shall be read to
create any partnership, joint venture or separate entity among the parties or to
create any trust or other fiduciary relationship between them.

(b) Each Covered Person, by agreeing to become a party to this Agreement,
acknowledges and agrees that such person is a member of each of LAZ-MD and LFCM
and bound by the terms of the Operating Agreement and the LFCM Operating
Agreement, respectively.

Section 5.6 Transfer Restrictions; Legends.

(a) General Restrictions on Transfer. Each Covered Person acknowledges and
agrees that the Covered Interests have not been registered under the Securities
Act. Each Covered Person agrees that such person shall not Transfer any Covered
Interests (or solicit any offers in respect of any Transfer of any Covered
Interests), except in compliance with the Securities Act, any other applicable
securities or “blue sky” laws, and the terms and conditions of this Agreement
and the Operating Agreement or the Lazard Group Operating Agreement, as
applicable. Any attempt to Transfer any Covered Interests not in compliance with
this Agreement or the Operating Agreement or the Lazard Group Operating
Agreement, as applicable, shall be null and void, and neither LAZ-MD nor Lazard
Ltd, as the case may be, shall, and each of them shall cause any transfer agent
not to, give any effect in the applicable company’s stock records or equivalent
limited liability company records to such attempted Transfer.

(b) Legends. Each Covered Person acknowledges that the following legend shall
appear on the certificates for Covered Shares reflecting the restrictions set
forth in Section 5.6(a). Lazard Ltd shall, at the request of any Covered Person,
remove from each certificate evidencing Covered Shares the following legend if
Lazard Ltd is reasonably satisfied (based upon an opinion of counsel to such
Covered Person reasonably acceptable to Lazard Ltd) that the securities
evidenced thereby may be publicly sold without registration under the Securities
Act:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT (1) IN COMPLIANCE THEREWITH OR (2) UPON THE
FURNISHING TO LAZARD LTD BY THE HOLDER OF THIS CERTIFICATE AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO LAZARD LTD THAT SUCH TRANSACTION IS NOT REQUIRED TO BE
REGISTERED UNDER APPLICABLE SECURITIES LAWS.

Section 5.7 Notices.

(a) Any communication, demand or notice to be given hereunder will be duly given
(and shall be deemed to be received) when delivered in writing by hand or first
class mail or by telecopy to a party at its address as indicated below:

If to a Covered Person,

Name of Applicable Covered Person

c/o LAZ-MD Holdings LLC

30 Rockefeller Plaza

New York, New York 10020

Telecopy: (212) 332-5972

Attention: Board of Directors

If to LAZ-MD, at

LAZ-MD Holdings LLC

30 Rockefeller Plaza

New York, New York 10020

Telecopy: (212) 332-5972

Attention: Board of Directors

 

22



--------------------------------------------------------------------------------

If to Lazard Ltd, at

Lazard Ltd

30 Rockefeller Plaza

New York, New York 10020

Telecopy: (212) 632-2000

Attention: General Counsel

LAZ-MD shall be responsible for notifying each Covered Person of the receipt of
a communication, demand or notice under this Agreement relevant to such Covered
Person at the address of such Covered Person then in the records of LAZ-MD (and
each Covered Person shall notify LAZ-MD of any change in such address for
communications, demands and notices).

(b) Unless otherwise provided to the contrary herein, any notice which is
required to be given in writing pursuant to the terms of this Agreement may be
given by telecopy.

Section 5.8 Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Section 5.9 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any part to this
Agreement, without posting any bond, and in addition to all other remedies that
may be available, shall, subject to Section 5.4, be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy that may be then
available.

Section 5.10 Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void, without the prior written consent of each of LAZ-MD and Lazard
Ltd; and provided further that no assignment of this Agreement by LAZ-MD, Lazard
Ltd or to a successor of LAZ-MD or Lazard Ltd (by operation of law or otherwise)
shall be valid unless such assignment is made to a person which succeeds to the
business of such Person substantially as an entirety. Notwithstanding anything
herein to the contrary, in the event of the liquidation or dissolution of LAZ-MD
following the exchange of all Covered Interests, (a) references to LAZ-MD in
this Section 5.10 and in Sections 5.1, 5.2 and 5.7 shall be deemed to refer to
Lazard Ltd, (b) references in Section 5.4 to LAZ-MD and the Board shall be
deemed to refer to the person or persons designated by LAZ-MD for such purpose
(with the consent of Lazard Ltd) and (c) references to the Board in
Section 5.4(e)(iii) shall be deemed to refer to the General Counsel of Lazard
Ltd.

Section 5.11 No Third-Party Rights. Other than as expressly provided herein,
nothing in this Agreement will be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

Section 5.12 Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.

Section 5.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

LAZ-MD HOLDINGS LLC By   /s/    LARRY GRAFSTEIN         Name:   Larry Grafstein
Title:   Director LAZARD LTD (solely for the purposes of Articles I, II, IV and
V hereto) By   /s/    MICHAEL J. CASTELLANO         Name:   Michael J.
Castellano Title:   Chief Financial Officer

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

COVERED PERSON     Name:

 

[Signature Page to Stockholders’ Agreement]